Citation Nr: 1608863	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for gynecological condition (claimed as pelvis, female condition); and if so, whether service connection is warranted.  

2.  Entitlement to a disability rating higher than 10 percent for left knee retropatellar pain syndrome.  

3.  Entitlement to a disability rating higher than 10 percent for right knee retropatellar pain syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

In December 2015 the Veteran filed a VA Form 9 in response to a March 2015 Statement of the Case pertaining to a rating higher than 10 percent for a back condition, and service connection for fibromyalgia and cervical strain; and requested that those claims remain open.  That matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran served on active duty from August 1993 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015 the Veteran testified regarding her gynecological and knee conditions before the undersigned Veterans Law Judge at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is of record.

The issues of a rating higher than 10 percent for left knee retropatellar pain syndrome, and a rating higher than 10 percent for left knee retropatellar pain syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied the issue of service connection for a gynecological condition on the grounds that there was no permanent residual or chronic disability subject to service connection.  

2.  Evidence compiled since the August 1997 rating decision denying service connection for a gynecological condition is new and raises a reasonable possibility of substantiating the claim.

3.  The Veteran complained of and was treated for gynecological vaginitis and discharge, diagnosed as bacterial vaginosis, during service; and it has been recurrent since then.  


CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying service connection for a gynecological condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  Evidence relevant to the claim for service connection for a gynecological condition since the August 1997 rating decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Recurrent bacterial vaginosis began during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this decision, the Board is reopening and granting the claim of service connection for a gynecological condition, so no discussion of VA's duty to notify and assist is necessary.

II.  New and material evidence

In a rating decision dated in August 1997, the RO denied service connection for a gynecological condition on the grounds that there was no permanent residual or chronic disability, during service, subject to service connection.  That decision was not appealed and so is final.  38 C.F.R. § 3.104.

In March 2007 the Veteran filed a new claim for pelvis (female condition), which was denied by the RO in May 2008.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Evidence of record at the time of the August 1997 rating decision consisted of service treatment records, which chronicle numerous complaints of and treatment for discharge, variously diagnosed as bacterial vaginosis, yeast infection, possible Trichomoniasis, and vaginal infection.  

Evidence added to the record since the August 1997 rating decision includes, inter alia, the Veteran's 2015 Board Hearing testimony wherein she described her in-service and post-service symptoms; VA treatment records, which show diagnoses of bacterial vaginosis (bv) and chronic vaginitis; and the Veteran's June 2011 VA Active Problems list, which includes "vaginitis and vulvovaginitis."  Assuming this is credible for purposes of reopening, the evidence is new since it was not of record at the time of the August 1997 rating decision, and is material as it is indicative of a relevant chronic condition.  It raises a reasonable possibility of substantiating the claim for service connection for a chronic gynecological disorder.  New and material evidence having been presented, the claim is reopened.

III.  Service connection

Having reopened the claim, the Board has jurisdiction to review the matter, de novo, based on the whole record.  For the reasons that follow the Board finds that service connection is established.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide for service connection for disease or injury of the vulva, (including vulvovaginitis) at Diagnostic Code 7610; and disease or injury of the vagina at Diagnostic Code 7611.  See 38 C.F.R. § 4.116.  

VA regulations also provide that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Merits

During her 2015 Board hearing the Veteran clarified that her claim for service connection for gynecological condition was for continuous, copious discharge, which she said was so bad during service that it was akin to urinating.  Board Hearing Transcript, p. 7.  She testified that the discharge began while she was in basic training, and that she had never experienced it before she went into the service.  Transcript, pp. 5, 8.  In her 2007 claim she wrote that the condition had worsened since service.

Service treatment records confirm that the Veteran complained and was treated, on numerous occasions throughout service, for vaginal discharge.  Diagnoses during service included vaginitis, vaginal infection; bacterial vaginosis (bv), and yeast infection. 

Post-service medical records show recurrent vaginal discharge, diagnosed as bacterial vaginosis (bv) and chronic vaginitis (see, e.g., VA treatment records dated in May 2005 and January 2006); and the Veteran's VA Active Problems list includes "vaginitis and vulvovaginitis."  See, e.g., VA June 2013 Active Problems List, advising of vaginitis and vulvovaginitis  since January 2006.  Although a February 2011 medical reviewer noted that vaginal discharge is "a common clinical problem," he does not suggest that vaginitis and bv are normal; and as stated before, VA regulations provide for service connection for disease of the vagina, which in this case is bacterial vaginosis (bv).  

Accordingly, as there is medical evidence during service (but not before) of a disease of the vagina (bacterial vaginosis with vaginitis and copious discharge), and post-service medical evidence of this same disease and symptoms, service connection for bacterial vaginosis is warranted.  38 C.F.R. §§ 3.303, 4.20, 4.116, Diagnostic Codes 7610, 7611. 


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a gynecological condition is reopened.

Service connection for bacterial vaginosis is granted.


REMAND

In addition to the foregoing, the Veteran seeks a rating higher than 10 percent, each, for her service-connected left and right knee disabilities.  During her December 2015 Board hearing she testified that her symptoms have worsened since her last VA examination in November 2012.  See Board Hearing Transcript, p. 4.  She specifically testified that she has more knee pain and less range of motion, and that she has fallen because her knees have given out.  Transcript, pp. 4, 10.  Remand for a new VA examination is accordingly warranted.  38 C.F.R. § 3.327.  On remand the claims file should be updated to include relevant VA treatment records dated after June 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate relevant VA treatment records dated after June 2012 with the claims file.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Schedule the Veteran for a new VA knee examination to ascertain the current severity of her service-connected left and right knee disabilities.  The examiner should discuss the Veteran's symptoms with the Veteran and document the Veteran's complaints in the examination report.  All pertinent tests should be done, and all findings reported in detail.  The examiner is particularly requested to advise as follows:

* state whether there is any objective evidence of pain on range of motion testing; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain; the point in range of motion testing when pain begins and ends; and the point at which pain begins and ends in range of motion testing after repetitive motion;

* state whether there is any incoordination, weakened movement and excess fatigability on use; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss;

* state whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of each knee; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion loss; if feasible.  

* state whether there is left or right knee instability; and, if so, whether the instability is best characterized as slight, moderate, or severe;

* opine as to the impact of the Veteran's knee disabilities on her activities of daily living and occupational functioning.  

3.  After completion of the above and any other development deemed necessary, re-adjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals























Department of Veterans Affairs


